DETAILED ACTION
	The following is a response to the amendment filed 7/13/2022 which has been entered.
Response to Amendment
	Claims 1, 3-17 and 20-23 are pending in the application.  Claims 2, 18 and 19 are cancelled and claims 21-23 are new.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections.
Allowable Subject Matter
Claims 1, 3-17 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a method of controlling stability of a vehicle by collecting, via a controller, driver input data; determining driver command based on the data; sending at least one output command to one or more vehicle systems to control stability based on the command; the controller sends the output command based on a control hierarchy that provides an order in which the controller controls body motion, wheel slip, and standard stability of the vehicle; wherein the order dictates control of the body motion and the wheel slip before control of the standard stability; and controlling a state of one or more of the vehicle systems based on the sent output command as dictated via the hierarchy; wherein the hierarchy includes the order dictates the controller control body motion first and if one or more wheels indicates unstable behavior, then control wheel slip, then if body motion and wheels don’t behave as requested, then controller controls standard stability and in combination with limitations as written in claim 1.
-(as to claim 3) a method of controlling stability of a vehicle by collecting, via a controller, driver input data; determining driver command based on the data; sending at least one output command to one or more vehicle systems to control stability based on the command; the controller sends the output command based on a control hierarchy that provides an order in which the controller controls body motion, wheel slip, and standard stability of the vehicle; wherein the order dictates control of the body motion and the wheel slip before control of the standard stability; and controlling a state of one or more of the vehicle systems based on the sent output command as dictated via the hierarchy; wherein the hierarchy includes the order dictates the controller control body motion and wheel slip together and if motion and one or more wheels don’t behave as requested, the controller controls standard stability and in combination with limitations as written in claim 3.
-(as to claim 14) a method of controlling stability of a vehicle by collecting, via a controller, driver input data; determining driver command based on the data; sending at least one output command to one or more vehicle systems to control stability based on the command; the controller sends the output command based on a control hierarchy that provides an order in which the controller controls body motion, wheel slip, and standard stability of the vehicle; wherein the order dictates control of the body motion and the wheel slip before control of the standard stability; and controlling a state of one or more of the vehicle systems based on the sent output command as dictated via the hierarchy; calculating a target body motion based on lateral velocity at a center of gravity point, a yaw rate at gravity point and a total yaw moment of inertia at gravity point and sending the output command includes output based on target body motion control and in combination with limitations as written in claim 14.
-(as to claim 17) a stability control system for a vehicle having a front axle coupled to first set of wheels, rear axle coupled to second set of wheels, a controller with a processor executing instructions from a memory configured to collect driver input data; determine driver command based on the data; send at least one output command to one or more vehicle systems to control stability based on the command; the controller sends the output command based on a control hierarchy that provides an order in which the controller controls body motion, wheel slip, and standard stability of the vehicle; wherein the order dictates control of the body motion and the wheel slip before control of the standard stability; and control a state of one or more of the vehicle systems based on the sent output command as dictated via the hierarchy; wherein the hierarchy includes the order dictates the controller control body motion first and if one or more wheels indicates unstable behavior, then control wheel slip, then if body motion and wheels don’t behave as requested, then controller controls standard stability and in combination with limitations as written in claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        July 29, 2022